70 F.3d 1252
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.In re NORTHEAST UTILITIES SERVICE COMPANY, Petitioner.
No. 94-1949.
United States Court of Appeals, First Circuit.
Oct. 6, 1994.

Before TORRUELLA, Chief Judge, BOWNES, Senior Circuit Judge, and BOUDIN, Circuit Judge.

ORDER OF COURT

1
The petition for a writ of mandamus is denied.  The arguments raised therein are more appropriately addressed in the context of the petition for review recently filed by petitioner.